Exhibit 99.1 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Dollars in millions except per share data) Three Months Ended Six Months Ended March 31, March 31, Net Sales $ Cost of goods sold ) Gross Profit Selling, general and administrative expenses ) Amortization of intangible assets ) Other operating expenses, net ) Operating Profit Interest expense, net ) Earnings from Continuing Operations before Income Taxes Income taxes ) Earnings from Continuing Operations (Loss) earnings from discontinued operations, net of income taxes ) Net Earnings $ Basic Earnings per Share Earnings from continuing operations $ (Loss) earnings from discontinued operations ) Net earnings $ Diluted Earnings per Share Earnings from continuing operations $ (Loss) earnings from discontinued operations ) Net earnings $ See accompanying Notes to Condensed Consolidated Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in millions) Three Months Ended Six Months Ended March 31, March 31, Net Earnings $ Unrealized loss on securities ) - ) - Benefit plan adjustment, net of tax - - Cash flow hedging adjustments, net of tax ) Foreign currency translation adjustment Comprehensive Income $ See accompanying Notes to Condensed Consolidated Financial Statements. 1 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions) Mar. 31, Sept. 30, (Restated) Assets Current Assets Cash and cash equivalents $ $ Marketable securities .8 Investment in Post Holdings, Inc. - Receivables, net Inventories Deferred income taxes Prepaid expenses and other current assets Current assets of discontinued operations - Total Current Assets Property, Net Goodwill Other Intangible Assets, Net Other Assets Noncurrent Assets of Discontinued Operations - Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts payable $ $ Notes payable to banks - Current portion of long-term debt Other current liabilities Current liabilities of discontinued operations - Total Current Liabilities Long-term Debt Deferred Income Taxes Other Liabilities Noncurrent Liabilities of Discontinued Operations - Total Liabilities Commitments and Contingencies Shareholders' Equity Common stock .6 .6 Additional paid-in capital Common stock in treasury, at cost ) ) Retained earnings Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) Six Months Ended March 31, Cash Flows from Operating Activities Net earnings $ $ Earnings from discontinued operations, net of income taxes ) ) Earnings from continuing operations Adjustments to reconcile earnings from continuing operations to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes ) ) Other, net ) ) Net Cash Provided by Operating Activities - Continuing Operations Net Cash Provided by Operating Activities - Discontinued Operations Net Cash Provided by Operating Activities Cash Flows from Investing Activities Business acquisitions, net of cash acquired ) - Additions to property and intangible assets ) ) Proceeds from sale of property - .1 Purchases of securities ) ) Proceeds from sale or maturity of securities Net Cash Used by Investing Activities - Continuing Operations ) ) Net Cash Used by Investing Activities - Discontinued Operations ) ) Net Cash Used by Investing Activities ) ) Cash Flows from Financing Activities Proceeds from issuance of long-term debt - Repayments of long-term debt ) ) Net repayments under credit arrangements ) ) Purchases of treasury stock ) ) Proceeds and tax benefits from exercise of stock awards Changes in book cash overdrafts ) ) Other, net - ) Net Cash Used by Financing Activities - Continuing Operations ) ) Net Cash Provided by Financing Activities - Discontinued Operations - Net Cash Provided (Used) by Financing Activities ) Effect of Exchange Rate Changes on Cash Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Unaudited) (Dollars in millions, shares in thousands) Accum. Other Additional Common Compre- Common Paid-In Stock in Retained hensive Stock Capital Treasury Earnings Loss Total Balance, September 30, 2011 (Restated) $
